Title: To Benjamin Franklin from the Chevalier de Beaulieu, 16 December 1778
From: Beaulieu, Charles Gilloton(?), chevalier de
To: Franklin, Benjamin


Excellence
quai d’orleans isle st Louis maison de Mr De braisle 16. xbre 1778.
Quoique la grande question qui a divisé dabord et qui sépare aujourdui la mère et les enfans ne soit pas trop de la compétence d’un monarchiste je ne puis m’empécher de dire tout bas et Salva majestaté regia que s’il ÿ eut une guerre légitime aux yeux de La philosophie cest celle dont vous etes l’apôtre, je dirai qu’il ÿ a une contradiction manifeste entre Les principes fondamentaux du gouvernement anglais et Les raisons qui Lui ont mis les armes a La main et je publierai tout haut que lépoque où nous touchons ne sera pas moins glorieuse aux Etats unis de L’amerique, qu’elle sera favorable a L’avancement des sciences, au progrès du commerce et au bien de la Société, en sorte que dans peu cette nation qui n’avait il y a deux jours, pas plus de place dans L’histoire que sur la carte bientot occupera La premiere Dans L’une et L’autre; quelle gloire ne rejaillira pas sur Les principaux moteurs d’une aussi heureuse revolution, Votre nom, monseigneur, arrivera sur ses ailes a La posterité La plus reculée, et La moitie du globe scait que ce ne sera pas La son seul merite!
Ne possedant dans ce moment d’autres biens que ceux qu’on tient de la nature cestadire, mens sana in corpore sano, pourais je aspirer a L’avantage de servir ce peuple Etonnant dont votre Excellence n’est pas le moindre prodige? L’examen de cet objet exigerait un entretien que je n’ose solliciter, je n’ai Deja que trop de reproches a me faire pour le temps que je dérobe au Sage et a L’homme détat, je me trouverai donc fort heureux si avec ce tort vous daignés agréer mes excuses et L’hommage du respect infini avec lequel je suis—Monseigneur de Votre Eccellence Le très humble et très obeissant serviteur,
CHR De Beaulieu
 
Notation: De Beaulieu 16 Xbre. 1778.
